DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,085,602 (hereinafter, the ‘602 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Consent of Assignee
The person who signed the submission establishing ownership interest has failed to state in what capacity the submission on behalf of the corporation or other business entity was signed, and the person who signed it has not been established as being authorized to act on behalf of the assignee. For reissue applications filed on or after September 16, 2012, the submission establishing ownership may be signed by a patent practitioner of record. See 37 CFR 3.73; MPEP § 325.


Amendments
	The claim amendments of October 1, 2020 do not comply with 37 CFR 1.173(b)-(g).  37 CFR 1.173(d)(1) “The matter to be omitted by reissue must be enclosed in brackets”.  37 CFR 1.173(d)(2) states  “The matter to be added by reissue must be underlined”.  The Applicant is also reminded that 37 CFR 1.173(g) states that all amendments must be made relative to the patent.
The deletions in claims 1, 4, 5-7, 10, 11 and 15 are shown with strikethroughs and double brackets. Deletions should be shown with single brackets. 
Further, claims 16-20 are not underlined.  

Information Disclosure Statement
The information disclosure statement filed October 1, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
MPEP 1406 states that 37 CFR 1.98(a)(2) requires a legible copy of:  (A) each foreign patent;  (B) each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office;  (C) for each cited pending unpublished U.S. application, the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion; and (D) all other information or that portion which caused it to be listed.

Oath/Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
The error statement in the declaration of October 1, 2020 lists the claims that include the error but do not identify a single word, phrase or expression in an original claim and how it renders the original patent wholly or partly inoperative or invalid. MPEP1414(II)(B).
A suggestion (based on the amendments of October 1, 2020) would be “claim 1 does not require a holding tank for patentability”.

Claim Rejections - 35 USC § 251
Declaration
Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 251
Original Patent
	The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and 

	MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

	Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification’ ”. Id. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360.
Regarding claims 1 and 15, a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, the reissue claims cover an embodiment in which the control system is not coupled to 
Regarding claim 6, a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, reissue proposed claim 6 covers an embodiment in which the method of providing a variable toilet does not include a first lock and a second lock.  The first and second lock are essential elements of the invention. The specification does not disclose an embodiment without the first and second lock.
	Regarding claims 16-20, the specification states that the embodiments may include one or more manual cleaning mechanisms.  However, the specification does not provide the details as to how the cleaning mechanism would interact with the control system. The drawings do not show the cleaning mechanism. Regarding claim 20, the only toilet cover that is disclosed is the lid.  IT is not described as being “automatically applied” to the toilet seat.  Mere suggestion or indication is not sufficient to provide original patent support for the claims.  
Therefore, claims 1-20, which are directed to a control system which could be remote from the enclosure do not satisfy the “original patent” requirement.
	Claims 1-20 are rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 15, 16, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification has a mere suggestion that the control system can be located remotely from the portable toilet but does not provide a detailed description of how the remote control system would operate the portable toilet facility in the claimed manner.  Further, the control system is defined as comprised of “the locks 16,26, the payment device 30, the price-communication device 40, the sensor 50, and/or any other components that may be electronically controlled.”  How could the control system which includes the locks and sensors be remote from the portable toilet and still operate in the claimed manner. 

Claims 6-14, 17 and 18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a first lock and a second lock, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The specification discloses a portable toilet with a first and second lock therefore he locking of the toilet and the door are essential to the disclosed invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step”  or a generic place holder but are nonetheless not being interpreted under 35 U.S.C. 112(f) 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
While the term “control system” is a generic placeholder, the claims recite a processor programmed to execute device logic. Further, the specification includes flow charts at Figs. 7 and 8 to provide 112(a) or pre-AIA  112, 1st paragraph support for the “control system including a processor programmed to execute device logic”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lasher (US Patent No. 1,149,270) discloses a coined controlled toilet. Braxton (US Patent Publication No. 2009/0157467) discloses a method and apparatus for controlling access to a portable toilet. Kimura (US Patent Publication No. 2019/0243342) discloses a control system for a toilet cubicle. Miller (US Patent No. 6,615,414) discloses a pay for use portable toilet with .
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993



Conferees: /CSW/ /E.D.L/                              SPRS, Art Unit 3993